Citation Nr: 1536138	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-43 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969, including confirmed service in the Republic of Vietnam. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was most recently before the Board in September 2014, when a service connection claim for a low back disability was denied.  Service connection claims for peripheral neuropathy of the upper and lower extremities were remanded for further development. 

With respect to his service connection claims, while the claims were on Remand, in December 2014, the RO granted service connection for carpal tunnel syndrome with neuropathy of the right upper extremity and carpal tunnel syndrome with neuropathy of the left upper extremity.  Because he has not appealed the ratings or effective dates assigned, no claim regarding peripheral neuropathy of the upper extremities is in appellate status at this time.  

With respect to his service connection claim for peripheral neuropathy of the lower extremities, additional development was completed and a December 2014 supplemental statement of the case was issued; the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to certain herbicide agents.
 
2.  Neuropathy of the lower extremities did not manifest during service or within one year of separation or within a year after the date of his last exposure to herbicide agents; the Veteran's neuropathy of the lower extremities is caused by his non-service connected back disability.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides in the Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Additionally, Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records confirm that the Veteran served in the Republic of Vietnam during this time frame. 

In addition to the presumption of herbicide exposure, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  

Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  

In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540 -03 (2010). 

As a result, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The Veteran contends that he developed neuropathy of the lower extremities due to exposure to Agent Orange during his service in Vietnam.  Service treatment records do not reflect treatment for neuropathy of the lower extremities.  In a November 1969 report of medical history the Veteran denied paralysis and neuritis.  He reported experiencing foot trouble.  However, a corresponding November 1969 separation examination reflects a normal clinical evaluation of his lower extremities and neurologic system.

Post-service treatment records first reflect complaints of leg pain in April 2003.  An August 2004 VA treatment record noted complaints by the Veteran of tingling in his feet.  A September 2010 VA treatment record noted neuropathy of the feet with a report by the Veteran of having experienced this symptomology for the past 6 years.  

The Veteran self-reported in an October 2010 statement, submitted with his substantive appeal, that he had experienced tingling in his feet since 1985 (over 15 years following separation from service).  

Current treatment records reflect peripheral neuropathy of his lower extremities.  

The Veteran underwent a November 2014 VA Examination of Peripheral Nerves Conditions.  The VA examiner diagnosed the Veteran with bilateral lower extremity mild sciatica.  After examining the Veteran and reviewing his claims file the VA examiner noted that the Veteran's bilateral lower extremity neuropathy is consistent with sciatica.  He stated that a February 2009 MRI of the Veteran's lumbar spine reflected several levels of pinched nerves, bilaterally, due to disc problems and that this could explain the numbness/tingling in the Veteran's feet. 

Simply stated, the examiner indicated that the problem was not associated with herbicides, but with a pinched nerve cause by the Veteran's back, providing highly probative evidence against this claim. 

The November 2014 VA examiner noted that the Veteran first reported joint pain, muscle aches, and tingling in his hands and feet beginning around 1985.  The VA examiner noted that this was over 15 years after military discharge and that the Veteran's service treatment records were silent for any tingling/numbness of the feet.  Moreover, he concluded that there are no medical records to document this occurred within one year of military discharge.  The VA examiner stated that the medical literature strongly supports that sciatica is very common with back problems, which is well documented with this Veteran.  He concluded that the Veteran's sciatica less likely than not occurred in or is caused by Agent Orange during his military service. 
 
In this case, the Board finds that Veteran's neuropathy of the lower extremities is not related to his herbicide exposure during service.  The neuropathy of the lower extremities did not manifest to a compensable degree within a year after the date of his last exposure to herbicide agents.  Moreover, the VA physician in the November 2014 VA medical opinion stated that there was no evidence to support herbicide exposure as a cause for the Veteran's neuropathy.  Rather, the physician explained that the Veteran's neuropathy was due to his non-service connected back disability.  

Additionally, there is no evidence of neuropathy, an organic disease of the nervous system, shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges the November 1969 Report of Medical History reflects the Veteran's indication of having foot trouble.  However, no examiner at the time, or since, has established that this finding was sufficient to establish a neurologic disease.  In sum, characteristic manifestations sufficient to identify the disease (neuropathy, an organic disease of the nervous system) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of neuropathy within one year of separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.
 
The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that his neuropathy is a result of service (in part because of the Agent Orange regulation).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, in this case, the Board finds the opinion of the VA physician in the November 2014 VA medical opinion statement to be more probative.  The VA physician is a medical professional who reviewed the claims file and considered the reported history.  The physician used his expertise in reviewing the facts of this case and determined that the neuropathy of the lower extremities is unrelated to the Veteran's period of service, including presumed exposure to herbicides therein.  It is clear that the physician fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's neuropathy of the lower extremities is related to causes other than service, specifically his back disability.
  
For the foregoing reasons, the Board finds that the claim of entitlement to service connection for neuropathy of the lower extremities, to include as a result of in-service exposure to must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in April 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions have been associated with the claims file.  The Board has also obtained the Veteran's private treatment records.  The Board has also reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination for his claim in November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim for peripheral neuropathy of the lower extremities have been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address this issue, overall, have been highly significant.  An extensive examination has been obtained.  The evidence overall, both factual (in some cases the Veteran's own prior statements) and medical provides significant evidence against this claim.  Further examinations will not provide a basis to grant this claim. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in April 2013 and September 2014 for further development.  All those actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


